DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on  03/10/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Election/Restrictions 
Applicant's election with partial traverse of Group I in the reply filed on 07/11/2022 is acknowledged.  The traversal is on the ground(s) that claims 2-12 are not method claims and should be included with Group I. The art used to reject claims of Group I has been found to read on claims of Group ll as well as Applicant's arguments that have been found persuasive. The restriction requirement with respect to claims 2-12 has been withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by IKEDA (US 20210318856 A1).


Re: Independent Claim 1, IKEDA discloses an arithmetic device (IKEDA Figure 1), comprising an arithmetic circuit, the arithmetic circuit including:
a memory part including a plurality of memory regions (IKEDA Figure 1: MCA and ¶ [0116]); and
an arithmetic part (IKEDA Figure 1: 100 and ¶ [0114]), one of the plurality of memory regions including:
a capacitance including a first terminal (IKEDA Figures. 2A and 2B: NM node of C1 and/or C2 and ¶ [0127]); and
a first electrical circuit electrically connected to the first terminal and configured to output a voltage signal corresponding to a potential of the first terminal (IKEDA Figures. 2A and 2B: C1 and/or C2 and ¶ [0128] where C1/C2 are construed as the first circuit).

Re: Claim 4,  IKEDA discloses all the limitations of claim 1 on which this claim depends. IKEDA further discloses:
wherein the memory part includes a first line (e.g. IKEDA Figures 1, WL[1]), the one of the plurality of memory regions further includes a first transistor (e.g. IKEDA Figures 1, 2A-B: Tr1), the first transistor includes a first gate (e.g. IKEDA Figures 1, 2A-B: Gate of Tr1), a first end portion (e.g. IKEDA Figures 1, 2A-B: Tr1 node m1), and a second end portion (e.g. IKEDA Figures 1, 2A-B: NM node), the first gate is electrically connected to the first line (e.g. IKEDA Figures 1: Gate of Tr1 is connected to WL[1] at m3), the first end portion is electrically connected to the first terminal (e.g. IKEDA Figures 1, 2A-B: Tr1 node m1), and the second end portion is electrically connected to the first electrical circuit (e.g. IKEDA Figures 1, 2A-B: NM node of Tr1 connected to C1/C2).

Re: Claim 5,  IKEDA discloses all the limitations of claim 4 on which this claim depends. IKEDA further discloses:
wherein the first transistor includes a first semiconductor region, and the first semiconductor region includes oxygen and at least one of In, Ga, or Zn (IKEDA ¶ [0006] “…Among the multi-component metal oxides, an In—Ga—Zn oxide (hereinafter also referred to as IGZO) in particular has been actively studied”, ¶ [0588] “…The In-M-Zn oxide that can be used as the oxide 530 is particularly preferably a CAAC-OS or a CAC-OS each of which will be described in Embodiment 4. Alternatively, an In—Ga oxide or an In—Zn oxide may be used as the oxide 530.”).

Re: Claim 6,  IKEDA discloses all the limitations of claim 5 on which this claim depends. IKEDA further discloses:
wherein the first electrical circuit further includes a second transistor, the second transistor includes a second semiconductor region, and the second semiconductor region includes silicon (IKEDA Figures 2A-B: Tr2 and ¶ [0125] “…he transistor Tr2 may be a transistor whose channel formation region contains silicon…”).

Re: Claim 15,  IKEDA discloses all the limitations of claim 1 on which this claim depends. IKEDA further discloses:
wherein the arithmetic part includes: a multiply-add operation circuit performing a multiply-add operation of a first variable group and a second variable group stored in the memory part (IKEDA ¶ [0018] “…a multiplier circuit and an adder circuit…”]); and a nonlinear transformation circuit performing a nonlinear transformation of an output of the multiply-add operation circuit (e.g. IKEDA ¶ [0167] “…for example, a sigmoid function, a tan h function, a softmax function, a ReLU (Rectified Linear Unit) function, a threshold function, or the like can be used,…”).

Re: Claim 16,  IKEDA discloses all the limitations of claim 15 on which this claim depends. IKEDA further discloses:
wherein the multiply-add operation circuit includes an analog arithmetic unit (e.g. IKEDA ¶ [0020] “…the multiplier circuit, the adder circuit, and the like are configured with analog circuits…”).

Re: Claim 17,  IKEDA discloses all the limitations of claim 15 on which this claim depends. IKEDA further discloses:
wherein the multiply-add operation circuit includes: a plurality of differential amplifier circuits; and a resistance electrically connected to outputs of the plurality of differential amplifier circuits (e.g. IKEDA ¶¶ [0171]-[0172] “…the current flows to the resistor R1…the comparator CMP included in the activation function circuit ACTV, a differential amplifier…”).

Re: Claim 18,  IKEDA discloses all the limitations of claim 1 on which this claim depends. IKEDA further discloses:
wherein the arithmetic part acquires a first variable group and a second variable group stored in the memory part, the arithmetic part performs a multiply-add operation of the first variable group and the second variable group (e.g. IKEDA ¶ [0019], ¶¶ [0223]-[0229]), the arithmetic part performs a nonlinear transformation of a result of the multiply-add operation (e.g. IKEDA ¶ [0167]), and the arithmetic circuit stores a result of the nonlinear transformation in the memory part (e.g. IKEDA [0021] “…the arithmetic operation result, and the existing connection strength stored in the memory is updated to the new connection strength...”, ).

Re: Claim 19,  IKEDA discloses all the limitations of claim 1 on which this claim depends. IKEDA further discloses:
wherein the arithmetic circuit includes a learning function (e.g. IKEDA ¶ [0021] “…arithmetic operation; thus, it sometimes takes long time to perform learning on the hierarchical artificial neural network.”, ¶¶ [102]-[104] and [0166] disclosing neural network performing learning operation.)

Re: Claim 20,  IKEDA discloses all the limitations of claim 1 on which this claim depends. IKEDA further discloses:
wherein the arithmetic circuit is a spiking neural network (e.g. IKEDA ¶ [0004] “…artificial neural network is an information processing system modeled on a biological neural network.”).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
INOUE (US 20160155480 A1) Discloses a semiconductor device capable of inhibiting incorrect data readout is provided. In a memory cell including a first transistor, a second transistor, and a third transistor, the potential of a fourth wiring is set to GND when data is written, and the potential is set to VDD when data is read out, for example. Note that the potential of a third wiring is set to GND when data is written and when data is read out, for example. When data is read out, the first transistor is off, so that a first capacitor and a fourth capacitor are connected in series. The potential of a second electrode of the second capacitor increases in this state, and thus part of charges accumulated in the second capacitor transfers to the first capacitor, so that the potential of a node increases.
FURUTANI (US 20120287693 A1) discloses a semiconductor device whose power can be turned off without the need for a peripheral circuit for data to escape temporarily and in which stored data is not lost even in an off state of the power of the device, and a memory device including the semiconductor device. In a holding circuit of the semiconductor device, a transistor that includes a semiconductor layer (at least a channel formation region) including an oxide semiconductor material with which small off-state current can be achieved is used. Further, the semiconductor device includes a switching element which enables a comparison circuit in which comparison between data stored in the holding circuit and reference data input from the outside does not need to be performed to become forcibly inactive.
KIMURA (US 20210384193 A1) discloses a semiconductor device that can perform product-sum operation with low power consumption is provided. The semiconductor device includes first and second circuits. The first circuit includes a first holding node and the second circuit includes a second holding node. The first circuit is electrically connected to first and second input wirings and first and second wirings, the second circuit is electrically connected to the first and second input wirings and the first and second wirings, and the first and second circuits have a function of holding first and second potentials corresponding to first data at the first and second holding nodes. When potentials corresponding to second data are input to the first and second input wirings, the first circuit outputs a current to one of the first wiring and the second wiring, and the second circuit outputs a current to the other of the first wiring and the second wiring. The currents output by the first and second circuits to the first wiring and the second wiring are determined in accordance with the first and second potentials held at the first and second nodes.

Allowable Subject Matter
Claims 21-23 are allowed. 

Re: Independent Claim 21 (and its dependent claim(s) 22-23), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
the arithmetic circuit includes a light-attenuating member overlapping the capacitance, a light transmittance of the light-attenuating member is lower than a light transmittance of the first semiconductor region, and the light-attenuating member is provided between the capacitance and first semiconductor region, between the second semiconductor region and first semiconductor region, and between the third semiconductor region and first semiconductor region.

Claim(s) 2-3, 7-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2 (and dependent claims 3 and 14), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the capacitance includes: a first semiconductor layer of a first conductivity type; a second semiconductor layer of the first conductivity type; and a third semiconductor layer provided between the first semiconductor layer and the second semiconductor layer, the third semiconductor layer being of a second conductivity type, and a concentration of an impurity of the first conductivity type in the second semiconductor layer is higher than a concentration of the impurity of the first conductivity type in the first semiconductor layer.

Re: Claim 7 (and dependent claims 8-12), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
the first electrical circuit includes a second transistor and a third transistor, the second transistor includes a second gate, a third end portion, and a fourth end portion, the third transistor includes a third gate, a fifth end portion, and a sixth end portion, the second gate is electrically connected to the second end portion, the third end portion is electrically connected to the fifth end portion, the fourth end portion is set to a first potential, the third gate is electrically connected to the second line, and the sixth end portion is electrically connected to the third line.

Re: Claim 13, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the arithmetic circuit includes a light-attenuating member overlapping the capacitance, and a light transmittance of the light-attenuating member is lower than a light transmittance of the first semiconductor region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov